Citation Nr: 1110691	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1939 to September 1945.  He died in December 2006 at age 86, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a new VA medical opinion.  The action specified in the June 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The immediate cause of death was listed as "paralysis agitans" (commonly known as Parkinson's disease).  No other significant conditions contributing to death were noted.  

2.  At the time of death, the Veteran had been awarded service-connection for posttraumatic stress disorder (PTSD), with a 70 percent rating, bilateral hearing loss, with a 20 percent rating, and sinusitis, with a noncompensable (0%) rating.  His combined rating was 80 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from January 2005.  

3.  Parkinson's disease did not have onset during active service, or manifest within one year of separation from active service, and was not shown to be otherwise related to service or to service-connected disorders.  

4.  There is no nexus between the cause of the Veteran's death and his active service and/or a service-connected disability.   

5.  The Veteran was not a prisoner of war, he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor has the appellant alleged that he would have been in receipt of such compensation, but for clear and unmistakable error in a prior decision. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (paralysis agitans) was not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010). 

3.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2008).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The basic facts are not in dispute.  The Veteran died in December 2006.  His immediate cause of death was listed as paralysis agitans (commonly known as Parkinson's disease).  No other significant conditions contributing to death were noted.  At the time of death, he had been awarded service connection for PTSD at 70 percent, bilateral hearing loss at 20 percent, and sinusitis at 0 percent ratings.  His combined rating was 80 percent, and he TDIU from January 2005.  

First, the Board will consider the appellant's assertion that the Veteran's service-connected disabilities caused or aggravated his Parkinson's disease, which in turn caused his death.   

With respect to service-connected hearing loss and sinusitis, the Board finds that those disabilities were static in nature and had no bearing on the Veteran's ultimate demise.  Of note, sinusitis had been rated as noncompensable since 1945, and hearing loss had been rated at 20 percent since 2002.  Therefore, they are not considered to have any impact on his death.

Essentially, the appellant contends that the Veteran's service-connected PTSD contributed substantially or materially to cause Parkinson's Disease and his subsequent death.  

In support, the appellant submitted a December 2006 statement from P.R., M.D., a private physician who treated the Veteran at the hospice where he was staying at the time of his death.  Dr. P.R. stated that "it was clear from [the Veteran's] history and from the agitation that he experienced here that he suffered from posttraumatic stress syndrome."  He concluded that "clearly, the posttraumatic stress syndrome played a dramatic part of this patient's quality of life and contributed to his demise."  No further explanation was provided by Dr. P.R.  

The appellant also submitted an April 2005 online article by Minnesota Public Radio discussing a study which indicated that individuals suffering from anxiety were more likely to develop Parkinson's disease.  However, the neurologists who conducted the research noted that it was unclear whether anxiety actually caused Parkinson's disease or whether some unknown risk factor made it more likely for an individual to develop both anxiety and Parkinson's disease. 

In July 2007, the RO requested a VA medical opinion.  The examiner noted that the Veteran's PTSD would diminish his quality of life and that individuals like the Veteran who suffer from multiple health problems had a reduced quality of life and more difficult treatment course; however, he stated that there was no evidence of a direct link between the Veteran's PTSD and Parkinson's disease.  The examiner concluded that it was less likely than not that the Veteran's service connection PTSD contributed to his cause of death related to Parkinson's disease.  

Regarding the internet article the appellant submitted, the examiner characterized the potential relationship between Parkinson's Disease and anxiety as something that "might" be relevant and further noted that the research had not established that anxiety caused Parkinson's and it could be that there was some risk factor common to both conditions that could account for the relationship between them.  

As for Dr. P.R.'s opinion, the examiner concluded that while it was likely the Veteran's PTSD resulted in a diminished quality of life, it was speculative to conclude that the PTSD directly caused or contributed to the Veteran's death.  

It appears that the VA examiner considered VA treatment records of the Veteran's son, which were inadvertently filed in the Veteran's claims file.  Accordingly, the issue was referred for a new VA opinion.  

In finding that the Veteran's PTSD did not cause or contribute to his cause of death, the Board places significant probative value on the subsequent January 2010 VA medical opinion undertaken to directly address this issue.  Specifically, the reviewing health care provider reviewed the claims file and current medical research before concluding that the Veteran's Parkinson's disease was less likely than not caused by the Veteran's service connected PTSD.  

Besides noting that there was no evidence in the medical literature to support such a causal connection, the examiner noted that PTSD was a psychological disorder, while Parkinson's disease was an organic disorder caused by greatly reduced activity of dopamine secreting cells in a specific region of the brain.  

As noted by the July 2007 VA examiner, the medical study submitted by the appellant suggesting a medical nexus between PTSD and the subsequent  development of Parkinson's Disease is of limited probative value, for the reasons already cited.  

Additionally, the Board finds this article is not dispositive, as it is general in nature and has not been specifically related to the Veteran by a competent medical professional.  See Sacks v. West, 11 Vet.  App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  

This evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a causal relationship between the causes of the Veteran's death and his PTSD, or any other service-connected disability.  Accordingly, while it has been considered, the Board finds it of limited probative value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Regarding Dr. P.R.'s opinion, the Board observes that even assuming that it is true that the Veteran's PTSD "played a dramatic part in [the Veteran's] quality of life," Dr. P.R. does not explain how PTSD caused or contributed to his death.  For a disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  That is to say, it must be shown that the service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  

Any physical or psychological impairment might be said to affect an individual's quality of life, but that is not the same thing as causing or substantially contributing to death.  As Dr. P.R. has failed to provide an adequate rationale for his opinion, his opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD caused or contributed materially or substantially to his death.  Likewise, no other service-connected disability caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

Next, the Board will consider the question of whether the cause of the Veteran's death (Parkinson's disease) was related to his active duty service.  Service treatment records are negative for any diagnosis of or treatment for Parkinson's disease or any other neurological disability.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  

38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8  Vet. App. 563, 567 (1996).  

In the present case, the post-service medical record does not suggest the Veteran's fatal Parkinson's disease was incurred during service.  The Board observes that he died more than 60 years after separation from service, and the cause of his death appears to have originated many years after service discharge.  

Specifically, Parkinson's disease was not diagnosed until approximately 2004 following a CAT scan.  The Board notes that entitlement to service connection for Parkinson's disease was denied in a November 2004 rating decision, which the Veteran did not appeal.  The appellant has not argued that Parkinson's disease was shown in service, or that the Veteran had continuous symptoms consistent with Parkinson's disease after service.

Given the absence of a diagnosis and treatment for the cause of his death for many years after service and the absence of lay evidence regarding continuous symptoms, the evidence does not support a finding that this disorder was related to active duty based on continuity of symptomatology.  

Moreover, the Board finds that the evidence does not otherwise attribute the Veteran's death to service.  To that end, the Board notes that no health care professional has established a relationship between the Veteran's Parkinson's disease and his active service.  Additionally, the appellant has not asserted such a direct connection.  

The Board has also considered the appellant's lay statement, regarding a connection between the cause of the Veteran's death, active duty service, and his service- connected disabilities.  She has contended that the Veteran experienced anxiety and PTSD during his lifetime which hastened his Parkinson's disease and also his death.  

The Board acknowledges that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24,  25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 	

In this case, the appellant is competent to report her observations because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the disorders at issue (Parkinson's disease and PTSD) are complex disorders which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, her statements cannot be accepted as competent evidence on the issue of medical causation.  

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  

DIC Benefits Under 38 U.S.C.A. § 1318

If a veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if a veteran's death were service-connected if a veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  See also 38 C.F.R. § 3.22(a) (2010).

In pertinent part, "entitled to receive" means that a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite period but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting  solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the requisite period.  38 C.F.R. § 3.22(b) (2010).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement to benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

In summary, in order to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, one must (1) meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In this case, none of the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, nor was he rated totally disabled for at least the last 10 years of his life, nor was he a prisoner of war.  

Of note, the Veteran had a combined evaluation of 80 percent from August 2004.  He was awarded a total rating based on individual unemployability effective January 12, 2005.  He died in December 2006, slightly less than two years later.  Thus, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.  The appellant does not argue otherwise.

Similarly, the record contains no indication, nor has the appellant contended, that the Veteran would have met the durational requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318, but for clear and unmistakable error in a previous decision.  Finally, the Board notes that there is no indication that there are additional service department records in existence which would provide a basis for reopening a claim finally decided during his lifetime.  The appellant has not contended otherwise.

Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the applicable law passed by Congress does not provide a basis to award the benefit sought.  

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v.  Brown, 6 Vet. App. 426, (1994).  Here, the pertinent facts are not in dispute.  Under the law, as the Veteran was not entitled to receive 100 percent disability for the requisite period prior to his death, the appellant is not legally entitled to DIC  benefits under 38 U.S.C.A. § 1318. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,  5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a),  3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in March 2007, the appellant was notified of the information and evidence needed to substantiate and complete the claims on appeal.  She also received follow-up notice in an August 2009 letter.  Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in November 2010.  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within an August 2009 notice letter.  The Board observes that this notice letter did not specifically identify the disabilities, bilateral hearing loss, PTSD, and sinusitis, for which he had been granted service connection; however, by her written statements, she has demonstrated actual knowledge of his service connection status, thus curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Additionally, readjudication was provided in a November 2010 supplemental statement of the case, curing any timing deficiency regarding the required VA notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2009, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Additionally, the appellant herself submitted medical evidence in support of her claim.  

Additionally, the appellant was afforded two VA medical opinions, which were obtained in July 2007 and January 2010 directly on the issue.  The Board notes that the VA opinion reports contain sufficiently specific clinical findings and informed discussion of the issues on appeal and are adequate for purposes of this appeal.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


